Citation Nr: 1140442	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of both knees prior to September 12, 2009. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee from September 12, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee from September 12, 2009.

4.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left shoulder prior to September 12, 2009 and in excess of 10 percent from September 12, 2009.

5.  Entitlement to an initial compensable evaluation for degenerative disc disease of the cervical spine prior to September 12, 2009 and in excess of 10 percent from September 12, 2009.


6.  Entitlement to an initial compensable evaluation for degenerative joint disease of the lumbar spine prior to September 12, 2009 and in excess of 10 percent from September 12, 2009.

7.  Entitlement to an initial compensable evaluation for residuals of a right ankle sprain/fracture.

8.  Entitlement to an initial compensable evaluation for chronic sinusitis prior to September 12, 2009 and in excess of 30 percent from September 12, 2009. 

9.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

10.  Entitlement to an initial evaluation in excess of 10 percent for patent foramen ovale.

11.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

12.  Entitlement to service connection for ulnar neuropathy. 

13.  Entitlement to service connection for residuals of an injury to the left 5th finger.

14.  Entitlement to service connection for recurrent urinary tract infection (claimed as blood in the urine).

15.  Entitlement to service connection for contact dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

By a November 2007 rating decision, the RO assigned a 10 percent evaluation for GERD with an effective date of February 1, 2005 (the first day following separation from active service).

By a January 2010 Decision Review Officer (DRO) decision, the following actions were taken:  separate 10 percent evaluations were assigned for degenerative joint disease of the right knee and left knee, each with an effective date of September 12, 2009; a 30 percent evaluation was assigned for sinusitis, effective September 12, 2009; a 10 percent evaluation was assigned for degenerative joint disease of the left shoulder, effective September 12, 2009; a 10 percent evaluation was assigned for degenerative joint disease of the lumbar spine, effective September 12, 2009; and a 10 percent evaluation was assigned for degenerative joint disease of the cervical spine, effective September 12, 2009.  

The issues of entitlement to service connection for recurrent urinary tract infection and for contact dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to September 12, 2009, the Veteran's degenerative joint disease of both knees was manifested by objective findings of crepitus, but no limitation of motion. 

2.  For the period from September 12, 2009, the Veteran's degenerative joint disease of the right knee is not manifested by limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees; or recurrent subluxation or lateral instability. 
 
3.  For the period from September 12, 2009, the Veteran's degenerative joint disease of the left knee is not manifested by limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees; or recurrent subluxation or lateral instability.

4.  For the period prior to September 12, 2009, the Veteran's left shoulder disability was manifested x-ray evidence of arthritis; however, painful or limited motion of the shoulder was not demonstrated by the evidence of record.

5.  For the period from September 12, 2009, the Veteran's left shoulder disability is manifested by arthritis and tenderness; however, dislocation, or limitation of motion at the shoulder level are not demonstrated by the evidence of record.

6.  For the period prior to September 12, 2009, there is no showing of cervical spine limitation of motion, muscle spasm, guarding, localized tenderness, or evidence of intervertebral disc symptomatology.

7.  For the period from September 12, 2009, the service-connected cervical spine disability has not been manifested by limitation of flexion to 30 degrees or less; a combined range of motion limited to 170 or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes.

8.  For the period prior to September 12, 2009, there is no showing of lumbar spine limitation of motion, muscle spasm, guarding, or localized tenderness.

9.  For the period from September 12, 2009, the service-connected lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine greater limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
10.  Throughout the entire appeal period, the Veteran's right ankle disability exhibited normal range of motion.

11.  For the period prior to September 12, 2009, the Veteran's sinusitis did not result in any incapacitating episodes or was manifested as headaches, pain, and purulent discharge or crusting at least three times a year.

12.  For the period from September 12, 2009, the service-connected sinusitis is not manifested by near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

13.  Throughout the entire appeal period, the Veteran's GERD was not objectively shown to result in persistently recurrent epigastric distress with dysphagia, and pyrosis, accompanied by substernal or arm or shoulder pain that results in considerable impairment of health.

14.  Throughout the entire appeal period, the Veteran's patent foramen ovale is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation.  

15.  Throughout the entire appeal period, the Veteran has had bilateral hearing loss manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

16.  The Veteran does not currently have ulnar neuropathy.

17.  The Veteran does not have current residuals of an injury to the left 5th finger.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for degenerative joint disease of the right knee for the period from February 1, 2005 through September 11, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

2.  The criteria for an initial rating of 10 percent for degenerative joint disease of the left knee for the period from February 1, 2005 through September 11, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

3.  The criteria for a rating higher than 10 percent for degenerative joint disease of the right knee from September 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

4.  The criteria for a rating higher than 10 percent for degenerative joint disease of the left knee from September 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

5.  The criteria for an initial compensable rating for degenerative joint disease of the left shoulder prior to September 12, 2009, and in excess of 10 percent from September 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011).
  
6.  The criteria for an initial compensable rating for degenerative disc disease of the cervical spine prior to September 12, 2009, and in excess of 10 percent from September 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).
  
7.  The criteria for an initial compensable rating for degenerative disc disease of the lumbar spine prior to September 12, 2009, and in excess of 10 percent from September 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

8.  The criteria for an initial compensable rating for residuals of a right ankle sprain/fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

9.  The criteria for an initial compensable rating for chronic sinusitis prior to September 12, 2009, and in excess of 30 percent from September 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6511 (2011).   

10.  The criteria for an initial evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.113, Diagnostic Code 7346 (2011).

11.  The criteria for an initial rating in excess of 10 percent for patent foramen ovale have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7011 (2011).

12.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

13.  The criteria for establishing service connection for ulnar neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

14.  The criteria for establishing service connection for residuals of an injury to the left 5th finger have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A May 2008 letter addressed the Veteran's request for higher ratings.  An August 2009 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in January 2010.

In any event, the Veteran's claims for higher initial ratings for the service-connected right knee, left knee, left shoulder, lumbar spine, cervical spine, right ankle, sinusitis, GERD, patent foramen ovale and bilateral hearing loss arise from an appeal of the initial evaluations following the grant of service connection for each disorder.  The Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

As many of the Veteran's claims involve arthritis, the Board will include the general rating criteria for arthritis here.  Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Right and Left Knees

The RO has assigned an initial single 10 percent rating for the service-connected degenerative joint disease of both knees prior to September 12, 2009 and separate 10 percent rating as of September 12, 2009 for each knee.  Both the right and left knee disorders are evaluated under Diagnostic Codes 5010-5260.
Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here. Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The Veteran reported for a VA fee-basis examination in March 2005.  He reported that he injured his left knee while running during service and that he developed pain in the right knee while he was playing basketball.  In August 2003, he underwent arthroscopic surgery for removal of the meniscus of the right knee.  Current examination of the right knee revealed a barely visible scar from the arthroscopic surgery.  Flexion of both knees was to 140 degrees and extension was to 0 degrees.  McMurray's and drawer signs were negative.  There was some fine crepitation with flexion.  The reflexes at the Achilles and knee were 2+ on the right and 2+ on the left.  The examiner stated that there was no additional pain, fatigue, weakness, lack of endurance or incoordination of the knees.  X-rays of the right knee revealed minimal narrowing of the joint space.  X-rays of the left knee revealed minimal narrowing of the joint space with minimal marginal spurs.  The diagnoses were osteoarthritic joint disease of the left knee and degenerative joint disease of the right knee with postsurgical change from meniscal removal with evidence of narrowing in the joint space.

The Veteran was seen at the Walter Reed Army Medical Center in December 2006 with complaints of the right knee giving out.  Physical examination revealed healed portal scars on the right knee.  There was no effusion, instability or local tenderness.    The examiner concluded that there was no clear evidence of pathology.  

On VA fee-basis examination in September 2009, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, tenderness and pain with regard to his knees.  He indicated that he did not experience heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  He stated that he experienced flare-ups as often as five to six times per month with each one lasting one day.  He reported that he was never hospitalized nor had any surgery for this condition.  Physical examination of the both knees revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The left knee revealed some crepitus.  There was no genu recurvatum or locking pain.  There was no ankylosis.  Both knees exhibited full range of motion from 0 degrees of extension to 140 degrees of flexion.  The knees were not limited by pain, fatigue, weakness, lack of endurance or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus ligaments stability test were all within normal limits for both knees.  The diagnosis was degenerative joint disease, bilateral knees.      

The Board notes that the DRO's basis for the award of separate 10 percent ratings for degenerative joint disease of the knees beginning September 12, 2009 was the objective finding of crepitus in the knees on the September 2009 VA examination, even though there was no limitation of motion and no instability.  The Board notes that the March 2005 examination also identified crepitus in the knees.  Accordingly, the Board will resolve all doubt in the Veteran's favor and assign a 10 percent rating for each knee, rather than the single 10 percent rating, from February 1, 2005.

However, a rating in excess of 10 percent for each knee is not warranted at any time during the course of the appeal.  The March 2005 examination noted full knee range of motion bilaterally and there was no evidence of instability.  In this regard, Drawer and McMurry testing were negative bilaterally.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement or during flare-ups was not found during the March 2005 examination.

Similarly, the September 2009 examination found the both knees to have full motion without pain.  The medial/lateral collateral, anterior/posterior cruciate and medial/lateral meniscus ligaments stability tests were all within normal limits bilaterally despite the Veteran's subjective reports of knee weakness and instability.  The clinical evidence was negative for dislocated semilunar cartilage.  Additional loss of motion due to pain, fatigue, weakness or lack of endurance following repetitive movement or during flare-ups was not found during the September 2009 examination.  

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Board notes that the Veteran reported flare-ups that occur five to six times per month and that each flare-up lasts one day; however, his statements were not supported by the available clinical evidence or the results of the VA examination.  The Veteran's subjective complaints of pain and weakness are adequately addressed by the 10 percent ratings presently assigned.  Additionally, the Board finds the objective findings on examination of stable knee joints to be more probative than the Veteran's lay assertion of instability.  Accordingly, a higher rating or separate rating based on instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98 and 23-97.  In addition, as there is no evidence of dislocated semilunar cartilage or malunion/nonunion of the tibia and fibula, Diagnostic Codes 5258 and 5262 are not for application.

In summary, the Board finds that a 10 percent rating for degenerative joint disease of the right knee and a 10 percent rating for degenerative joint disease of the left knee are warranted from the date of the award of service connection in February 1, 2005.  Evaluations in excess of 10 percent are not warranted for either knee at any time during the course of the appeal.

      Left Shoulder

The RO has assigned an initial noncompensble rating for the service-connected degenerative joint disease of the left shoulder prior to September 12, 2009 and a 10 percent rating from September 12, 2009.  The left shoulder disability is evaluated under Diagnostic Code 5003.  The Veteran reported on his service entrance examination that he is right handed.

For VA purposes, normal range of motion of the shoulder is: forward flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

Pursuant to the rating schedule, limitation of motion of the arm is evaluated as follows: at shoulder level, 20 percent (major or minor extremity); midway between side and shoulder level, 20 percent (minor extremity); and to 25 degrees from side, 30 percent (minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Impairment of the humerus is rated under Diagnostic Code 5202.  That provision provides that malunion of the humerus of the minor shoulder and arm warrants a rating of 20 percent for moderate deformity or marked deformity.  Recurrent dislocation of the humerus at the scapulohumeral joint of the minor shoulder or arm warrants a rating of 20 percent with infrequent episodes and guarding of movement only at the shoulder level and all arm movements.  For the minor shoulder or arm, fibrous union of the humerus warrants a 40 percent rating, nonunion of the humerus (false flail joint) warrants a 50 percent rating, and loss of the head of the humerus (flail shoulder) warrants an 70 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula is rated under Diagnostic Code 5203.  That provision provides that malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  Nonunion with loose movement or dislocation of the clavicle or scapula warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

On VA fee-basis examination in March 2005, the Veteran reported that while he was lifting weights in June of 2001, he noted pain in his left shoulder.  He went to a clinic for treatment and was diagnosed as having muscle strain.  At that time, he complained of occasional pain.  Range of motion of the left shoulder was within normal limits.  There was no pain, lack of endurance, fatigue, weakness or incoordination of the shoulder.  X-rays showed minimal degenerative changes of the left shoulder.  The diagnosis was minimal degenerative osteoarthritis.

On VA fee-basis examination in September 2009, the Veteran reported stiffness, swelling, tenderness and pain in the left shoulder.  He denied any weakness, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation of the shoulder.  He reported experiencing flare-ups as often as four times a month with each one lasting a day.  The condition has not resulted in any incapacitation.  He has not had any joint replacement.  Physical examination of the left shoulder revealed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was tenderness.  There was no ankylosis.  The range of motion of the shoulder was normal.  The diagnosis was degenerative joint disease, left shoulder.  
  
The Board finds that for the period prior to September 12, 2009, a compensable rating is not warranted.  In this regard, the March 2005 examination report revealed that the left shoulder had full range of motion with no evidence of pain, lack of endurance, fatigue weakness or incoordination.  While an x-ray report showed minimal degenerative changes of the left shoulder, the criteria for a compensable rating would require objective evidence of arthritis and painful or limited motion of the shoulder.  During this period in question, such impairment was not documented.

The Board also finds that a rating in excess of 10 percent from September 12, 2009 is not warranted.  In this regard, the September 2009 examination report showed that the Veteran had full range of motion of the left shoulder with evidence of tenderness.  He did not exhibit any signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The criteria for a higher rating would require limitation of motion of the shoulder at shoulder level, infrequent recurrent episodes of dislocation at the scapulohumeral joint and guarding of movement only at shoulder level or malunion of the clavicle or scapula.  Such impairment is not documented.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability.  The Veteran has full range of motion, and additional function loss due to pain and weakness has not been shown to support an evaluation in excess of the noncompensable rating prior to September 12, 2009 and in excess of 10 percent thereafter.  

      Cervical and Lumbar Spine 

The RO has assigned an initial noncompensable rating for the service-connected cervical spine disability prior to September 12, 2009 and a 10 percent rating from September 12, 2009.  The Veteran's service-connected lumbar spine disability has been assigned an initial noncompensable rating prior to September 12, 2009 and a 10 percent rating from September 12, 2009.  The cervical spine disorder is evaluated under Diagnostic Code 5243 and the lumbar spine disorder is evaluated under Diagnostic Code 5242.  Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id. 

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Diagnostic Code 5243 concerns intervertebral disc syndrome.  That code provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

On VA fee-basis examination in March 2005, the Veteran reported that he developed pain in his neck in August of 1986.  He was diagnosed as having muscle sprain and treated with rest and Naprosyn.  He complained of occasional back pain.  On physical examination, range of motion of the cervical spine was within normal limits.  There was no pain, lack of endurance, fatigue, weakness or incoordination of the cervical spine.  The reflexes of the biceps and triceps were 1+ on the right and 1+ on the left.  Examination of the peripheral nerves revealed normal motor and sensory functions of the upper extremities and normal reflexes of the upper extremities.  X-rays of the cervical spine showed slight straightening of the normal lordosis curve and narrowing of C5-C6 interspace.  The diagnosis was chronic muscle strain with straightening of the normal cervical spine curvature and minimal narrowing of the C5-C6 interspace.   

With regard to the lumbar spine, the Veteran reported that he developed low back pain in 1998.  He went to a clinic and was diagnosed with lumbosacral strain.  He reported that at the present time he had occasional back pain.  On physical examination, range of motion of the lumbar spine was within normal limits.  There was no pain, lack of endurance, fatigue, weakness or incoordination of the lumbar spine.  Posture and gait were within normal limits.  Examination of the peripheral nerves revealed normal motor and sensory functions of the lower extremities and normal reflexes of the lower extremities.  X-rays of the lumbar spine showed minimal degenerative changes.  The diagnosis was mild degenerative osteoarthritis.
  
The Veteran was seen at the Walter Reed Army Medical Center in December 2006 with complaints of neck and back pain.  Physical examination revealed full range of motion of the entire spine.  The examiner concluded that there was no clear evidence of pathology.  

The Veteran was seen at the National Naval Medical Center in April 2007 with complaints of neck and upper back pain.  Examination of the cervical spine showed that the right and left trapezius muscles were tender on palpation.  Cervical spine pain was elicited by bilateral extension at the extreme limits of range of motion.  The cervical spine had a normal appearance.  A foraminal compression test of the cervical spine was not performed.  An axial loading test and valsalva test of the cervical spine were negative.  The cervical spine showed no weakness.  No sensory abnormalities were noted.  Motor examination demonstrated no dysfunction. 

On VA fee-basis examination in September 2009, the Veteran reported that he experiences stiffness, fatigue, spasms, decreased motion, paresthesia and numbness in his cervical spine.  He stated that he has weakness of the spine and leg.  He indicated that he has never been hospitalized nor had any surgery for this condition.  He reported that the condition has not resulted in any incapacitation.  Physical examination revealed no evidence of muscle spasm, guarding, weakness, loss of tone and atrophy of the limbs.  There was no evidence of radiating pain on movement.  There was tenderness described as diffuse cervical pain.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine was within normal limits.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination showed no sensory deficits from C3-C8.  The upper extremities showed no signs of pathologic reflexes.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent root involvement.  The diagnosis was degenerative disc disease, cervical spine.

With regard to his lumbar spine, the Veteran reported that experiences stiffness, fatigue, spasms, decreased motion and numbness.  He denied any paresthesia.  He acknowledged weakness of the spine and leg.  He denied any hospitalization or surgery for this condition.  He denied any periods of incapacitation.  Physical examination revealed evidence of radiating pain on movement (described as going into the upper back).  Muscle spasm was absent.  There was tenderness described as diffuse lumbar and thoracic tenderness.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  There was no evidence of weakness.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raising on the right and left.  Laseque's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the spine.  Range of motion of the lumbar spine was within normal limits.  Neurological examination of the lumbar spine revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral motor weakness.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The diagnosis was degenerative joint disease of the lumbar spine.  

Prior to September 12, 2009, the above evidence reflects that the Veteran is not entitled to a compensable rating for his degenerative disc disease of the cervical spine.  The March 2005 examination report reflects that there was full range of motion of the cervical spine.  There was also no evidence of muscle spasm, guarding, localized tenderness, vertebral body fracture, or objectively confirmed noncompensable limitation of motion.  Moreover, none of the DeLuca factors was present on the examination, and there was no evidence of crepitus, swelling, or other factors indicating periarticular pathology as productive of disability.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an initial compensable rating for the cervical spine disability prior to September 12, 2009.
 
The Board also finds that the competent clinical evidence of record is against an initial evaluation in excess of 10 percent for the service-connected cervical spine disability from September 12, 2009.  The clinical evidence of record does not show forward flexion of the cervical spine to 30 degrees or less, or combined range of motion of the cervical spine to less than 170 degrees, or severe muscle spasm guarding which results in abnormal spinal contour -- criteria that warrant a 20 percent rating.  While there was diffuse tenderness of the cervical spine, the Veteran also exhibited full range of motion at the September 2009 examination.  Moreover, there was no evidence of ankylosis, pain, fatigue, weakness, lack of endurance or incoordination of the spine after repetitive use.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an initial rating in excess of 10 percent for the cervical spine disability from September 12, 2009.

The Board also finds that separate ratings for other neurologic abnormalities are not warranted.  There is no evidence of any neurological deficits related to the cervical spine disability on either examination.  Thus, there is no showing that the Veteran objectively manifests neurologic symptoms as a consequence of his service-connected cervical spine disability. 

In addition, there is no evidence of record that the Veteran's cervical spine disability has resulted in any incapacitating episodes.  As noted above, the Veteran specifically denied any incapacitating episodes on VA examination in September 2009.  Accordingly, the Board finds that he is not entitled to a higher evaluation for his cervical spine disability based upon incapacitating episodes.

Regarding the lumbar spine degenerative joint disease, prior to September 12, 2009, the probative medical evidence of record is against an initial compensable rating.  The March 2005 examination report reflects that there was full range of motion of the lumbar spine.  There was also no evidence of muscle spasm, guarding, localized tenderness, vertebral body fracture, or objectively confirmed noncompensable limitation of motion.  Moreover, none of the DeLuca factors was present on the examination, and there was no evidence of crepitus, swelling, or other factors indicating periarticular pathology as productive of disability.  Thus, the preponderance of the evidence of record is against a finding of an initial compensable rating for the lumbar spine disability prior to September 12, 2009.
  
The Board also finds that from September 12, 2009, the Veteran is not entitled to a rating in excess of 10 percent for the lumbar spine disability.  Significantly, the September 2009 examination did not reveal evidence of muscle spasm.  Moreover, the clinical evidence of record does not show limitation of flexion of the Veteran's lumbar spine to 60 degrees or less, combined thoracolumbar motion of 120 degrees or less.  Thus, the preponderance of the competent and probative evidence of record is against a finding of an increased initial rating in excess of 10 percent from September 12, 2009, for the lumbar spine disorder.

The Board also finds that separate ratings for other neurologic abnormalities are not warranted.  There is no evidence of any neurological deficits related to the lumbar spine disability on either examination.  Thus, there is no showing that the Veteran objectively manifests neurologic symptoms as a consequence of his service-connected lumbar spine disability.  Thus, a separate rating for neurological impairment is not warranted.

Further, the Veteran has not been diagnosed with intervertebral disc syndrome in his lumbar spine.  Thus, Diagnostic Code 5243 is not applicable.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his cervical and lumbar spine disorders.  Accordingly, compensable ratings prior to September 12, 2009 and in excess of 10 percent thereafter are not warranted.  

      Right Ankle Sprain/Fracture

The RO has rated the Veteran's residuals of a right ankle sprain/fracture as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.

The rating criteria do not define "moderate" or "marked."  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Plate II of 38 C.F.R. § 4.71a reflects that normal ankle dorsiflexion is from 0 to 20 degrees, while normal plantar flexion is from 0 to 45 degrees.

On VA fee-basis examination in March 2005, the Veteran reported that he twisted his ankle in 1993 while playing basketball.  An x-ray taken at that time was negative for a fracture and he was diagnosed as having a ligamentous sprain.  He was put on rest and anti-inflammatory medicines.  He reinjured his ankle while running in October 1994.  X-rays at that time showed an avulsion fracture.  He was put on a brace for four weeks and this healed.  Examination of the right ankle at that time revealed normal range of motion with no pain, lack of endurance, fatigue, weakness or incoordination.  There was no swelling or tenderness of the ankle.  
X-rays of the right ankle were negative.  The diagnosis was resolved condition of the right ankle.

On VA fee-basis examination in September 2009, the Veteran reported that his right ankle is manifested by stiffness, giving way, tenderness and pain.  He indicated that he did not experience weakness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation of the ankle.  He reported that he was never hospitalized and that he has never had any surgery for this condition.  He stated that his condition has not resulted in any incapacitation.  Physical examination of the right ankle revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no deformity of the ankle.  Range of motion testing was within normal limits.  The ankle was not limited by pain, fatigue, weakness, lack of endurance or incoordination.  X-rays of the right ankle were within normal limits.  The diagnosis was status post right ankle sprain/fracture.

As there is full range of motion of the ankle on examinations conducted in March 2005 and September 2009, a compensable rating under Diagnostic Code 5271 is not warranted.  

Application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on the medical evidence of record.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges that the Veteran has complaints of pain, but there is no additional limitation of function due to pain, fatigue, weakness, or lack of endurance on physical evaluations.

Additionally, there is no evidence showing nonunion or malunion of the tibia or fibula.  Thus, a higher rating under Diagnostic Code 5262 for ankle impairment is not warranted.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher initial rating for right ankle sprain/fracture.

      Sinusitis

The RO has assigned an initial noncompensble rating for the service-connected sinusitis prior to September 12, 2009 and a 30 percent rating from September 12, 2009.  The Veteran's sinusitis is evaluated under Diagnostic Code 6511.

Diagnostic Code 6511 pertains to ethmoid sinusitis and is rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

On VA fee-basis examination in March 2005, the Veteran reported that he had frequent sinus and upper respiratory infections while in the service for which he received antibiotics.  He indicated that at the present time, it was not a problem.  
X-rays revealed partial haziness of the ethmoid sinuses.  The appearance was of minimal sinusitis.  The diagnosis was chronic sinusitis as seen on x-ray.

On VA fee-basis examination in September 2009, the Veteran indicated that his sinus problems occurred 10 times a year and each episode lasted for one week.  During these episodes, he was not incapacitated.  He indicated that he experienced headaches with his sinus episodes.  No antibiotic treatment was necessary.  He denied any purulent discharge from the nose.  He denied receiving any treatment for this disorder.  Physical examination revealed no nasal obstruction, no deviated septum, no partial loss of nose, no partial loss of the ala, no nasal polyps, no scar and no disfigurement.  There was no rhinitis noted in examination of the nose. There was tenderness of the bilateral maxillary sinuses.  There was no purulent discharge from the nose.  Sinus x-rays were within normal limits.  The diagnosis was chronic sinusitis.   

Prior to September 12, 2009, the above evidence reflects that the Veteran is not entitled to a compensable rating for sinusitis.  There is no medical evidence in the claims file establishing that the Veteran's sinusitis has involved incapacitating episodes or has manifested as headaches, pain, and purulent discharge or crusting 
at least three times yearly.  Specifically, while chronic sinusitis was confirmed by 
x-ray at the March 2005 examination, the Veteran indicated that the sinuses were not a problem.  An initial compensable evaluation is thus not assignable prior to September 12, 2009.

The Board also finds that from September 12, 2009, an initial evaluation in excess of 30 percent for sinusitis is not warranted.  Specifically, the evidence fails to reflect any prior surgery for the chronic sinusitis or near constant sinusitis present after repeated surgeries in order for a 50 percent disability rating to be assigned.  Thus, the Board concludes that from September 12, 2009, an initial evaluation in excess of 30 percent for chronic sinusitis is not warranted. 

      GERD

The RO has assigned an initial 10 percent rating for the Veteran's service-connected GERD for the entirety of the appeal, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  Gastroesophageal reflux disease is not among the listed conditions of the Ratings Schedule.  The RO assigned the rating by analogy.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under Diagnostic Code 7346 (hiatal hernia), a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent disability rating, though of less severity.  38 C.F.R. 
§ 4.114 (2011).

On VA fee-basis examination in March 2005, the Veteran reported that developed heartburn in 1987.  An upper GI study showed that he had GERD and that he was placed on Zantac but that he still had symptoms which had worsened.  He stated that he underwent another upper GI study and endoscopy in 1999 which showed gastritis and gastroesophageal reflux.  At that time he took Prevacid for this condition, which continued to bother him.

A private treatment report dated in March 2006 shows that the Veteran complained of increased epigastric pain over the past one and half months.  He reported that he had a sore throat as well with some substernal burning.  He was taking Prilosec but he felt that it was beginning to be less effective.  He also reported that his stool has recently become erratic but that he was still having sufficient bowel movements.  He indicated that had some vomiting and that he occasionally felt nauseated.  The physician recommended that the Veteran undergo an esophagogastroduodenoscopy (EGD) to evaluate his symptoms.  

A private EGD conducted in April 2006 confirmed a diagnosis of GERD.  The surgical pathology report dated in April 2006 showed a post-operative diagnosis of reflux.  It was indicated that H. pylori like organisms were noted.  The final diagnoses were mild chronic duodenitis and chronic focally active gastritis.

The Veteran was seen at the National Naval Medical Center (NNMC) in July 2006 with complaints that included GERD.  He indicated that he had a normal appetite with no dysphasia or gagging.  He denied any pain when swallowing.  He reported that his heartburn has changed in the past 5-6 months with a sour taste in the back of his throat.  He did not experience any belching or nausea.  He indicated that he vomited two to three times in May and that he went to the DeWitt emergency room and received medication with no recurrence.  He denied any hematemesis or abdominal pain.  He did not have diarrhea but did note that his stools had become hard and that there was an increase in the frequency of his bowel movements.     

The Veteran was seen at the NNMC in April 2007 with complaints of left upper quadrant pain.  He denied symptoms of nausea, vomiting and weight loss.  He reported that the pain comes and goes but not associated with meals or defecation.  A review of his gastrointestinal symptoms revealed that there was no dysphagia with stuck food.  There was no pain on swallowing.  His heartburn was relieved by medication.  There was no early satiety, no hematemesis and no abdominal swelling.  There was no regurgitation, no jaundice and no recent increase in bowel frequency.  There was no tenesmus, no melena, no hematochezia, no acholic stools, no steatorrhea and stool diameter was not smaller.  There was no change in consistency of stool and no nocturnal diarrhea.  There was no rectal pain.     

On VA fee-basis examination in September 2009, the Veteran reported that had stomach pain, nausea, vomiting and that over the past three months, he had lost 10 pounds.  He reported also that he experienced dysphagia, heartburn, epigastric pain, scapular pain, arm pain, passing of black-tarry stools, reflux and regurgitation of stomach contents, nausea and vomiting.  He did not have any hematemesis.  The symptoms described were reported as occurring constantly.  He acknowledged that he was never hospitalized nor had any surgery for this condition.  Physical examination revealed that the Veteran was well developed, well nourished and in no acute distress.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement and no aortic aneurysm.  The diagnosis was GERD.  The examiner noted that the GERD condition did not cause significant anemia and there were no findings of malnutrition.  

Based on the foregoing, the Board finds that the Veteran's GERD does not warrant an evaluation in excess of 10 percent at any time during the course of the appeal.  In order to warrant a higher evaluation under Diagnostic Code 7346, the condition must be productive of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this regard, the Veteran reported some symptoms of epigastric distress, vomiting and heartburn but the medical evidence did not indicate dysphagia or substernal or arm or shoulder pain resulting in considerable impairment of health. 

Although the Veteran reported constant dysphagia, heartburn, epigastric pain, scapular pain, arm pain, passing of black-tarry stools, reflux and regurgitation of stomach contents on the September 2009 examination, the medical evidence of record does not confirm such.  The Veteran was not anemic on VA examination, which tends to weigh against his contention of constant black-tarry stools.  He was shown to be well nourished.  The private treatment records in the file reveal him denying the majority of the complaints he reported to the VA examiner.  His weight on the 2009 examination was only two pounds less than on the 2005 examination.  The Board finds the objective findings in the medical evidence are of greater probative value than the Veteran's report of symptomatology which has not been objectively shown.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The evidence does not reflect symptomatology which has resulted in considerable impairment of health.  Accordingly, the preponderance of the evidence is against a rating higher than the 10 percent evaluation presently assigned. 

      Patent Foramen Ovale

The RO initially evaluated the Veteran's patent foramen ovale as 10 percent disabling under Diagnostic Code 7099-7011.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 7099 is used to identify diseases of the heart that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  

Pursuant to Diagnostic Code 7011, used in rating sustained ventricular arrhythmias, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram (ECG), or x-ray.

A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter- Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

On VA fee-basis examination in March 2005, the Veteran reported that he noticed dizziness, headaches and numbness in his left arm in 2001.  He indicated that an echocardiogram diagnosed a patent foramen ovale.  He was instructed to take a daily dose of aspirin.  He indicated that it was felt that the patent ovale created a thrombosis which in turn gave him a transient ischemic attack (TIA) at that time.  It was also noted that the patent foramen ovale was small and that there was no need for surgery.  The Veteran was being followed by a cardiologist and neurologist.  Examination of the heart revealed a normal rate and rhythm with no murmurs.  An electrocardiogram revealed minor ST changes.  Treadmill stress test was negative for ischemia and arrhythmia with a METs level of 16.9.  The diagnosis was patent formen ovale.

EKGs conducted in April and July 2006 continued to show abnormalities.

In June 2006, the Veteran was seen at the emergency room at the DeWitt Army Hospital with complaints of chills, abdominal cramping, arthralgias, fever and an episode of left sided chest pain.  For the chest pain, the Veteran received two doses of nitrogen.  The first dose did not change the chest pain; however, after taking the second dose, he complained of increased lightheadedness and nausea.  During his stay, he did not have any more syncopal episodes or chest pain.  The discharge diagnosis was syncope status post nitroglycerine.  

A medical evaluation report from the NNMC dated in July 2006 shows that the Veteran was diagnosed with a transient ischemic attack most likely associated with patent foramen ovale and paradoxical embolism.

On VA fee-basis examination in September 2009, the Veteran reported that he experienced angina, shortness of breath, dizziness, syncope attacks and fatigue due to his patent foramen ovale.  He reported no congestive heart failure or history of rheumatic heart disease.  He denied a history of heart attacks.  Examination of the heart reveled normal S1 and S2.  S4 had a regular rate and rhythm.  There were no heaves or thrills.  There were no murmurs or gallops.  A stress test and chest x-ray were within normal limits.  The Veteran achieved 10.9 METs on the treadmill test.  The test was negative for exercise-induced myocardial ischemia and arrhythmia. Ejection fraction was 63% on echocardiogram.  The echocardiogram revealed a conclusion of technically limited study because of poor penetration of the ultrasound.  

The criteria for an initial rating in excess of 10 percent have not been met in this case.  While the Veteran reported angina, shortness of breath, dizziness and fatigue due to his heart disability, he also demonstrated a workload of 16.9 METs in March 2005, and a workload of 10.9 METs in September 2009.  There is no evidence of cardiac hypertrophy or dilation.  There is no other evidence of record showing that the Veteran more nearly approximates the criteria for an initial rating in excess of 10 percent for his patent foramen ovale.  

      Bilateral Hearing Loss

The RO has assigned an initial evaluation for the Veteran's bilateral hearing loss for the entirety of the appeal, pursuant to Diagnostic Code 6100 (2011).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral. 38 C.F.R. § 4.86(b).

On VA audiology examination in March 2005, the examiner noted that the Veteran's functional impairment was that he had difficulty hearing people and that he had to ask people to repeat since he cannot hear them well.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 10, 25, 50, and 55 in the right ear, respectively; and 0, 10, 30, and 40 in the left ear, respectively.  The average puretone threshold for the right ear was 35 decibels, and 20 decibels in the left ear.  The controlled speech discrimination test was 96 percent in the right ear and 100 percent in the left ear.  These findings yield a numerical designation of Level I in each ear.  Level I hearing loss in both ears, when applied to Table VII, results in a zero percent rating under Diagnostic Code 6100.

On VA audiology examination in September 2009, the examiner noted that the Veteran's overall functional impairment was that he had to ask people to repeat things and that he had difficulty in hearing with background noise present.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 10, 30, 50, and 55 in the right ear, respectively; and 0, 20, 40, and 50 in the left ear, respectively.  The average puretone threshold for the right ear was 36 decibels, and 28 decibels in the left ear.  The controlled speech discrimination test was 100 percent in both ears.  These findings yield a numerical designation of Level I in each ear.  Level I hearing loss in both ears, when applied to Table VII, results in a zero percent rating under Diagnostic Code 6100.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets in April 2007 to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, only the 2009 examination was conducted under the revised hearing worksheet.  On that examination the examiner asked the Veteran to describe the functional effects 
of his disability and the Veteran did so.  Accordingly, the examination is adequate for rating purposes.

In sum, an initial compensable evaluation is not warranted for the Veteran's bilateral hearing loss disability under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the audiometric test results generate a zero percent disability rating.  See 38 C.F.R. § 4.85, Tables VI and VII.  The Board also finds that, in light of the Veteran's test scores, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran is not entitled to an initial compensable compensable rating for bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

      Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service connected disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Ulnar Neuropathy

Service treatment reports show that in July 2002, the Veteran was seen with a complaint of left arm paresthesias with left elbow pain.  An EMG conducted in September 2002 showed evidence of ulnar neuropathy due to compression across both elbows.  

On VA fee-basis examination in March 2005, the Veteran reported that in June 2002 he developed numbness of both hands.  He indicated that it was studied with an EMG bilaterally and it was indicated that he had bilateral ulnar neuropathy.  He stated that he was given a brace to wear and that he still gets a little numbness when he sleeps.  Examination of the left and right arms showed no sensory loss to tactile sensation.  Muscle strength was good bilaterally.  There were normal motor and sensory functions of the upper extremities and normal reflexes of the upper extremities.  

Neurological testing of the upper extremities performed in connection with the September 2009 VA fee-basis examination showed no evidence of sensory or motor deficits.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  While the Veteran was seen during service with complaints of ulnar neuropathy, current medical evidence does not show that the Veteran suffers from such a disability.  Neurological testing conducted in March 2005 and September 2009 revealed no sensory or motor deficits of the upper extremities.  
The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the current presence of ulnar neuropathy.  Accordingly, the preponderance of the evidence is against the claim for service connection for ulnar neuropathy.

      Residuals of Injury to Left 5th Finger

The service treatment records show that the Veteran sustained injuries to his left 5th finger in November 1986 and in April 2002. 

On VA fee-basis examination in March 2005, the Veteran reported that in April 2002, he jammed his left fifth finger playing basketball.  He reported that at that time, an x-ray showed a small fracture in the proximal interphalangeal (PIP) joint.  This healed with splinting.  On examination, the left 5th finger was of normal joint size and exhibited normal range of motion.  X-rays of the left hand were normal.  The examiner concluded that the left 5th hand condition had resolved.

The Board finds that service connection for residuals of an injury to the left 5th finger is not warranted.  The first element that must be satisfied in any service connection claim is a showing of a current disability.  In this case, there is no actual disability.  On VA examination in March 2005, examination of the left 5th finger was of normal joint size and exhibited normal range of motion.  Moreover, x-rays of the left hand were normal.  Without objective evidence of a current disability, the Veteran's service connection claim for residuals of an injury to the left 5th finger must fail. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the claim for service connection for residuals of an injury to the left 5th finger.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the current presence of residuals of a left 5th finger injury.  Accordingly, the preponderance of the evidence is against the claim for service connection for ulnar neuropathy.


Conclusion

In reaching the above decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection and for evaluations in excess of those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating of 10 percent from February 1, 2005 through September 11, 2009 for degenerative joint disease of the right knee is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial rating of 10 percent from February 1, 2005 through September 11, 2009 for degenerative joint disease of the left knee is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 10 percent from September 12, 2009 for degenerative joint disease of the right knee is denied.

A rating in excess of 10 percent from September 12, 2009 for degenerative joint disease of the left knee is denied.

An initial compensable rating prior to September 12, 2009 and in excess of 10 percent since September 12, 2009 for degenerative joint disease of the left shoulder is denied.

An initial compensable rating prior to September 12, 2009 and in excess of 10 percent from September 12, 2009 for degenerative joint disease of the cervical spine is denied.

An initial compensable rating prior to September 12, 2009 and in excess of 10 percent from September 12, 2009 for degenerative joint disease of the lumbar spine is denied.

An initial compensable rating for residuals of a right ankle sprain/fracture is denied.

An initial compensable rating prior to September 12, 2009 and in excess of 30 percent from September 12, 2009 for chronic sinusitis is denied.

An initial rating in excess of 10 percent for GERD is denied.

An initial rating in excess of 10 percent for patent foramen ovale is denied.

An initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for ulnar neuropathy is denied.

Entitlement to service connection for residuals of an injury to the left 5th finger is denied.


REMAND

The Board finds that the Veteran's claims of entitlement to service connection for recurrent urinary tract infection and contact dermatitis warrant further development.

With regard to the claim for recurrent urinary tract infections, the service treatment records show that the Veteran was seen and treated on several occasions for urinary tract infections. 

On VA fee-basis examination in March 2005, the Veteran reported that during service, he developed hematuria and was diagnosed as having urinary tract infection.  He stated that he was given antibiotics and that the condition cleared up.  Presently he has had no recurrence.  Current results from a urinalysis were negative.  The examiner concluded that for the claimed condition of blood in the urine, there was no pathology to render a diagnosis.  However, following the March 2005 VA examination, the Veteran reported that he continued to suffer from recurrent urinary tract infections.  

With regard to the claim for contact dermatitis, the service treatment records show that the Veteran was seen on several occasions with complaints of dry, itchy skin.  He was diagnosed as having contact dermatitis.   

On VA fee-basis examination in March 2005, the Veteran reported that during service he noted a scaly skin rash on his scalp and face.  He indicated that he was diagnosed with contact dermatitis and was given Lidex cream which helped.  He also indicated that he developed a red rash on his arms and shoulders which was diagnosed as a heat rash and that this subsided.  On physical examination, the skin was noted to be normal.  There was no rash behind the shoulders or on the arms of either the left or the right side.  The examiner concluded that a dry skin condition and rash on the arms and shoulders had resolved.


Subsequently, a June 2005 private medical report revealed that the Veteran complained of a recurrent rash that comes and goes for the past seven years.  There was no visible rash on examination, however, he was asked to return if there was a flare-up.  The impression was eczematous dermatitis.   

In light of the Veteran's contentions and the evidence presented, the Board finds that further development is necessary to address whether the Veteran suffers from chronic urinary tract infection or skin condition that is related to service.  The Board will, therefore, remand these issues to schedule the Veteran for further VA examination. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for urinary tract infections and skin rashes since April 2006.  After securing the necessary release, the RO/AMC should obtain these records.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA urinary examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  Based upon the claims folder review and the examination results, the examiner should indicate whether the Veteran has a chronic urinary disability.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any current chronic urinary disability arose during service or is etiologically related to the Veteran's military service.  The medical basis for the conclusion reached should be provided.

3.  Schedule the Veteran for a VA skin disease examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  Based upon the claims folder review and the examination results, the examiner should indicate whether the Veteran has a chronic skin condition.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that any current chronic skin condition arose during service or is etiologically related to the Veteran's military service.  The medical basis for the conclusion reached should be provided. 

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


